DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner notes that claims 12-22 have been cancelled and new claims 23-30 have been added. The previous objection to claim 12 as set forth in the Office Action dated 1/10/2022 is withdrawn in view of newly added claims. 
Regarding claim 23, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Perrin (US 2018/0087123 A1), as discussed in pp. 3-7 in the Non-Final Rejection dated 1/10/2022, teaches a maraging steel composition made from a smelting process that has excellent fatigue resistance, high yield strength, high resistance of breakage, and good formability properties (Paragraph [0001]). Perrin discloses that the steel composition comprises 10.0%≤Ni≤24.5%, 1.0≤Mo≤12.0%, 1.0≤Co≤25.0%, and may include other elements such as C, Ti, Al, Cr, Cu, Si, Mn, S, P, and the remainder being iron and other impurities (Paragraphs [0008]-[0035]). The weight percentages of Perrin disclosed above overlap with the instantly claimed ranges. Perrin teaches a maraging steel composition made from a smelting process ([0035]). 
However, Perrin does not teach or adequately suggest “fabricating, by selective laser melting, at least one thin blade for forming grooves in a tread of the tire, the thin blade being made of a maraging steel”. The selective laser melting step of the claimed invention is a method which consists in melting and then welding together thin layers of metallic powders by scanning using a laser beam, in order to obtain a part, which is different from smelting or laser sintering. The claimed method, which combines the selective laser melting fabrication with the heat treatment and cooling steps results in a maraging steel thin blade that has improved resilience properties and deformation properties, as disclosed in pp.6-7 and Table 1 of Applicant’s Arguments/Remarks filed on 4/11/2022. Perrin may teach and/or suggest a similar method for manufacturing a tire curing and vulcanizing mold or mold segment made of aluminum, but fails to expressly teach or suggest or otherwise provide basis for establishing inherency or obviousness of the claimed combination of selective laser melting, heating, and cooling steps as disclosed in the invention. 
The prior art(s) of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 23 distinct over the teachings of the prior art. Claims 24-30 further limit the subject matter of claim 23, and are thus also distinct over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734